Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Withdrawn claims 9-13 and 16-19 are canceled as being ineligible for rejoinder.

REASONS FOR ALLOWANCE
It is noted that the following claim limitations are interpreted under 35 U.S.C. 112(f):
“an image processing unit … being configured to quantify the individual binding events on the sensor surface at the at least two zones, being configured to determine a difference in numbers of binding events on multiple zones of the at least two zones, and being configured to evaluate relative statistical error in the difference in numbers of binding events obtained by comparison of different frames of images of the sequential frames of images to determine sufficiency of a detection time” in claim 1; 
“the image processing unit is configured to quantify the number of the nanoparticles on the sensor surface over the at least two zones in real time” and “the image processing unit is configured to determine the difference in the numbers of the nanoparticles on a first zone and a second zone of the at least two zones” in claim 3; and
“the image processing unit is configured to quantify the number of the nanoparticles on the sensor surface for the at least two zones in real time, and is configured to determine a difference in the numbers of the nanoparticles on a first zone and a second zone of the at least two zones” in claim 5.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a system for quantitative detection of a biomarker fluid that comprises a fluidic microchannel with a sensor surface on which an antibody that can specifically bind with the biomarker is attached and an image processing unit that quantifies the individual binding events on the sensor surface in at least two zones, determines a difference in the numbers of binding events on multiple zones of the at least two zones, and evaluates relative statistical error in the difference in the number of binding events obtained by comparison of different frames of images of sequential frames of images to determine sufficiency of a detection time.
Selvan (US 2003/0129665 A1) teaches a system for quantitative detection of a biomarker in fluid, comprising: a fluidic microchannel, a sensor surface on which a first antibody is attached that can bind specifically with the biomarker, a delivery device for introducing a fluidic sample containing the biomarker to the sensor surface along the mircochannel and allowing the biomarker to be bound to the antibody, an illumination source positioned to illuminate the sensor surface, an optical imaging system configured to capture light scattered by individual binding events of the biomarker to the first antibody on the sensor surface, and configured to generate sequential frames of images of at least a portion of the sensor surface including at least two zones, and an image processing unit, coupled to received data transmitted from the optical imaging system, being configured to quantify the individual binding events on the sensor surface at the at least two zones. Selvan fails to teach the image processing unit being configured to determine the difference in the numbers of binding events on multiple zones of the at least two zones and being configured to evaluate relative statistical error in the difference in numbers of binding events obtained by comparison of different frames of images of the sequential frames of images to determine sufficiency of a detection time.
Ismagilov (US 2016/0266105 A1) teaches a system for quantitative detection of analytes in a fluid, comprising: a fluidic microchannel with a sensor surface on which antibodies specific to the analyte are attached, and an analysis unit for quantifying individual binding events on the sensor surface in at least two zones, determining the difference in the number of binding events on multiple zones of the at least two zones, and correlating the difference in the number of binding events on any two zones to the concentration of the analyte. Ismagilov fails to teach the analysis unit evaluates relative statistical error in the difference in the numbers of binding events obtained by comparison of different frames of images of the sequential frames of images to determine sufficiency of detection time.
Nelson (US 2016/0003815 A1) teaches a system for quantitative detection of analytes in a fluid, comprising an assay portion having a plurality of binding sites over which liquids can be flowed. Nelson teaches the system collects image data over time (i.e., generating sequential frames of images). Nelson teaches threshold confidence level is calculated through relating the sample curve to the expected curve and monitored until it is met at which point the process can be terminated thereby reading on evaluating relative statistical error to determine sufficiency of a detection time, but fails to teach evaluating relative statistical error in the difference in numbers of binding events obtained by comparison of different frames of images of sequential frames of images to determine sufficiency of a detection time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641